Concurring Opinion by
Mr. Justice Bell:
I concur in the result reached by the majority, but disagree in some important and material respects with a portion of the majority’s opinion.
It is well established that contempt may be of a civil or criminal character, and that criminal con-tempts are further divided in Pennsylvania into direct and indirect contempts: Cox v. Cox, 391 Pa. 572, 137 A. 2d 779; Kncms v. Knaus, 387 Pa. 370, 127 A. 2d 669. *514In Cox v. Cox, 391 Pa., supra, this Court, quoting from Knaus v. Knaus, 387 Pa., supra, said with respect to the sub-divisions of criminal contempts (pages 580-581) :
“ ‘A direct criminal contempt consists of misconduct of a person in the presence of the court, or so near thereto to interfere with its immediate business, and punishment for such contempts may be inflicted summarily*: Act of June 16, 1836, P. L. 784, §§23, 24, 17 PS §§2041, 2042; Levine Contempt Case, 372 Pa. 612, 95 A. 2d 222; Snyder’s Case, 301 Pa. 276, 152 A. 33.** An indirect criminal contempt' consists of the violation of an order or decree of a court which occurs outside the presence of the court: Penn Anthracite Mining Co. v. Anthracite Miners of Pennsylvania et al., 318 Pa. 401, 178 A. 291; Kegg et al. v. Bianco et al., 151 Pa. Superior Ct. 234, 30 A. 2d 159. The procedural safeguards applicable to a commitment for an indirect criminal contempt are set forth in the Act of June 23, 1931, P. L. 925, §1, 17 PS §2047, which requires admission to bail, notice, a reasonable time to make a defense and affords trial by. jury. Section 2 of that Act (17 PS §2048) limits punishment to a maximum of a fine of $100., or imprisonment for fifteen (15) days, or both.’”
Civil contempt proceedings or orders, on the other hand, are those which are instituted or made primarily to preserve or enforce the rights .of or recompense private parties to suits, and to compel obedience to orders and decrees made by the Court for the benefit of such parties. These are civil, remedial and coercive in their nature, and the parties chiefly interested there*515in are those individuals for the enforcement of whose private rights and remedies the suits were instituted: 12 Am. Jur. 392.
The line of demarcation denoting those acts which constitute civil as distinguished from criminal contempt, however, is often obscure. In Knaus v. Knaus, 387 Pa., supra, the Court provided the following guide in making this determination: “The dominant purpose of a contempt proceeding determines whether it is civil or criminal. If the dominant purpose is to vindicate the dignity and authority of the court and to protect the interest of the general public, it is a proceeding for criminal contempt. But where the act of contempt complained of is the refusal to do or refrain from doing some act ordered or prohibited primarily for the benefit of a private party, proceedings to enforce compliance with the decree of the court are civil in nature. The purpose of a civil contempt proceeding is remedial, and judicial sanctions are employed (1) to coerce the defendant into compliance with the court’s order, and (2) in some instances to compensate the complainant for losses sustained: United States v. United Mine Workers of America, 330 U. S. 258, 303. A judgment in a civil contempt proceeding for the benefit of a private plaintiff will, of course, incidentally vindicate the authority of the court just as on the other hand a criminal contempt judgment, which is punitive, may often advance private interests. But the test is the dominant purpose, not the incidental result: Gompers v. Bucks Stove & Range Company, 221 U. S. 418.”* Moreover, the law is clear that the same facts or conduct may constitute or amount to both civil and criminal contempt proceed*516ings: United States v. United Mine Workers of America, 330 U. S., supra; Knaus v. Knaus, 387 Pa., supra. In United States v. United Mine Workers of America, 330 U. S., supra, the Court said (pages 298-299) : “Common sense would recognize that conduct can amount to both civil and criminal contempt. The same acts may justify a court in resorting to coercive and to punitive measures.”
In Knaus v. Knaus, a contempt order was vacated because the appellant was sentenced to imprisonment and was required to perform an act which was beyond his power to accomplish; in Oox v. Cox the order of the lower Court which was allegedly violated was too indefinite and uncertain to justify any contempt proceeding for its violation.
With this part of the majority opinion and with the decision in Knaus v. Knaus and Cox v. Cox, supra, I am in complete agreement.
However, the majority opinion, quoting from Knaus v. Knaus (reiterated by a dictum in Cox v. Cox) further states: “ ‘Every order which imposes punishment for civil contempt should state the condition which, upon fulfillment, will result in the release of the defendant or the remission of the fine.’ ” This statement from Knaus v. Knaus and Cox v. Cox was entirely correct, insofar as it applied to the factual situation which was present in those cases, but recent opinions of the Supreme Court of the United States demonstrate that, if it was intended to be a universal rule, it is too broad and therefore inaccurate.
The same thought was again expressed in the majority opinion: “As civil contempt proceedings, the orders of the court below were wholly inappropriate in that they purported to punish appellants for past* *517acts of misbehavior, rather than setting forth the conditions or' compliance to which appellants were required to conform and conditioning its punitive measures on failure to comply therewith.” This statement of the law is likewise inaccurate. It apparently holds that a Court can never impose a fine for civil contempt except upon a condition, and that civil contempt proceedings may not be utilized to punish defendants for past acts of misbehavior, i.e., civil contempt proceedings are solely prospective in nature. A study of pertinent decisions** of the Supreme Court reveals that such a proposition of law is contrary to the opinions of that Court. It is obvious that to prohibit civil contempt proceedings, for past acts of contempt, such as wilful defiance or non-compliance with the lawful orders and decrees of a court, would seriously impede the administration of justice and would often make a mockery of the courts of Pennsylvania and of justice. . The opinions and decisions of the Supreme Court of the United States make clear that a court can, for past acts of misbehavior amounting to civil contempt, impose an unconditional compensatory fine and/or a conditional imprisonment: United States v. United Mine Workers of America, 330 U. S. 258; McComb v. Jacksonville Paper Co., 336 U. S. 187; Gompers v. Bucks Stove & Range Co., 221 U. S. 418; also Parker v. U. S., 126 F. 2d 370.
We commence with basic fundamentals. The power to punish for contempt is inherent in every court; it is a power which is essential and indispensable to its existence: Green v. United States of America, 356 U. S. 165; Michaelson v. United States, 266 U. S. 42 (1924); Commonwealth v. Sheasley, 102 Pa. Superior Ct. 384 (1931); United States v. United Mine Workers of *518America, 330 U. S., supra; Commonwealth v. Perkins, 124 Pa. 36, 48 (1889). In Green v. United States, 356 U. S., supra, defendants were sentenced to 3 years’ imprisonment, after a hearing, for wilful disobedience to a “surrender order” of the lower Court. The Supreme Court sustained the convictions and sentences and said (page 183) : “The statements of this Court in a long and unbroken line of decisions involving contempts ranging from misbehavior in court to disobedience of court orders establish beyond peradventure that criminal contempts are not subject to jury trial as a matter of constitutional right.”
Justice Frankfurter in a concurring opinion said: “. . . what is indisputable is that from the foundation of the United States the constitutionality of the power to punish for contempt without the intervention of a jury has not been doubted.”
In Commonwealth v. Perkins, 124 Pa., supra, this Court said: “[1] Imprisonment for contempt committed in open court [or so near as to interfere with its proceedings] is imposed as a punishment and is for a definite period. [2] Imprisonment for disobedience to the process of the court is not so much for a punishment as to enforce such process, and ceases the moment the party purges himself of his contempt by obedience. The power in both instances is essential to the existence of the court. A court that has not the power to protect itself from public insult, or to compel obedience to its lawful process, would be beneath contempt.”
In Knaus v. Knaus, 387 Pa., supra, this Court said (page 376) : “It has been held by this Court, however,' that the Act of 1836 does not apply to an attachment to enforce a decree in equity: Commonwealth ex rel. Lieberum v. Lewis, 253 Pa. 175, 98 A. 31. In the Lie-" berum case this Court said (p. 181) : ‘Under the fore*519going statutes and authorities, the provision of the Act of 1836, limiting the power of imprisonment to con-tempts ivhich occurred in the presence of the court, has no application to cases of attachments to enforce civil, remedies, where the object is to secure compliance with a decree of court. The power to enforce their de-. crees is necessarily incident to the jurisdiction of courts. Without such power, a decree would in many cases be useless. “All courts have this power, and must necessarily have it; otherwise they could not protect themselves from insult, or enforce obedience to their process. Without it, they would be utterly powerless”: Williamson’s Case, 26 Pa. 9, 18. In Commonwealth ex rel. Tyler v. Small, 26 Pa. 31, it ivas said (page 42) : “The imprisonment of the party who is in contempt is one of the ordinary steps in all proceedings of this hind, and is usually ordered as a matter of course, until he submits; and as one of the means of enforcing the decree in favor of the plaintiff.” ’ ”
In those factual situations, which involved, as in the instant case, past acts of disobedience and contempt, the courts are clearly empowered to invoke civil contempt proceedings at the behest of an aggrieved party in order to compensate said party for damages caused by the injuring party. Such a proceeding would necessarily punish for past acts. The remedial action in such cases could result in a compensatory fine; in addition, confinement in prison could be imposed by the court in order to coerce payment of the compensatory fine, although, of course, the injuring party would have to be released if he paid the fine or showed his inability to pay the fine. The correct statement of the law in this respect was set forth in Parker v. United States, 126 F. 2d 370 (page 380) :
*520“It is well settled, however, that the court may, in a proceeding for civil contempt, impose the remedial punishment of a fine payable to an aggrieved litigant as compensation for the special damages he may have sustained by reason of the contumacious conduct of the offender. Gompers v. Buck’s Stove & Range Co., 1911 221 U. S. 418, 448, 449, 31 S. Ct. 492, 55 L. Ed. 797, 34 L.R.A., N.S., 874; Lamb v. Cramer, 1932, 285 U. S. 217, 220, 221, 52 S. Ct. 315, 76 L. Ed. 715; Merchants’ Stock & Grain Co. v. Board of Trade, 8 Cir., 1912, 201 F. 20, 30; Delaware, L. & W. R. Co. v. Frank, 2 Cir., 1916, 230 F. 988; American Graphophone Co. v. Walcutt, C.C.S.D.N.Y. 1898, 86 F. 468; Kreplik v. Couch Patents Co., 1 Cir., 1911, 190 F. 565, 569; Raymor Ballroom Co. v. Buck, 1 Cir., 1940, 110 F. 2d 207, 211; Aerovox Corp. v. Concourse Electric Co., 2 Cir., 1937, 90 F. 2d 615, 617; Lineker v. Dillon, D.C.N.D. Cal. 1921, 275 F. 460, 470, 476.
“If the district court should impose such a compensatory fine upon Parker and he should fail to pay it within the time specified in the contempt order, the court might, still as part of the remedial process, commit Parker to jail until he pays the fine or until further order of the court. Raymor Ballroom Co. v. Buck, 1 Cir., 1940, 110 F. 2d 207, 211, 212. Since the purpose of the commitment would be remedial merely, not punitive, the court would no doubt on application make an appropriate modification of its order if Parker were able to show his utter inability to pay the fine in whole or in part. See In re Byrd Coal Co., Inc., 2 Cir., 1936, 83 F. 2d 256.” See also McComb v. Jacksonville Paper Co., 336 U. S., supra; Maggio v. Zeitz, 333 U. S. 56; Leman v. Krentler-Arnold Co., 284 U. S. 448, and Parker v. United States, 153 F. 2d 66.
Gompers v. Bucks Stove & Range Co., 221 U. S., supra, is factually and legally analogous to the instant *521case. In that case, the U. S. District Court found Samuel Gompers and others guilty of criminal contempt in violating an order of a court of equity restraining them from boycotting the complainant (Bucks Stove and Range Co.) by publishing statements that the complainant was guilty of unfair trade. The United States Supreme Court held that the contempt was civil in nature, and in reversing the action of the lower Court said (pages 441-444) : “. . . It is true that punishment by imprisonment may be remedial, as well as punitive, and many civil contempt proceedings have resulted not only in the imposition of a fine, payable to the complainant, but also in committing the defendant to 'prison. But imprisonment for civil contempt is ordered where the defendant has refused to do an affirmative act required by the provisions of an order which, either in form or substance, was mandatory in its character. Imprisonment in such cases is not inflicted as a punishment, but is intended to be remedial by coercing the defendant to do what he had refused to do. The decree in such cases is that the defendant stand committed unless and until he performs the affirmative act required by the court’s order.
“. . . The order for imprisonment in this class of cases, therefore, is not to vindicate the authority of the law, but is remedial and is intended to coerce the defendant to do the thing required by the order for the benefit of the complainant. If imprisoned, as aptly said in In re Nevitt, 117 Fed. Rep. 451, ‘he carries the keys of his prison in his own pocket.’ He can end the sentence and discharge himself at any moment by doing what he had previously refused to do.
“On the other hand, if the defendant does that which he has been commanded not to do, the disobedience is a thing accomplished. Imprisonment cannot undo or remedy what has been done nor afford any *522compensation for the pecuniary injury caused by the disobedience. If the sentence is limited to imprisonment for a definite period, tlie defendant is furnished no key, and he cannot shorten the term by promising not to repeat the offense. Such imprisonment operates, not as a remedy coercive in its nature, but solely as punishment for the completed act of disobedience. . . .
“In this case the alleged contempt did not consist in the defendant’s refusing to do any affirmative act required, but rather in doing that which had been prohibited. The only possible remedial relief for such disobedience would have been to impose a fine for the use of complainant, measured in some degree by the pecuniary injury caused by the act of disobedience. Rapalje on Contempt, §§131-134; Wells v. Oregon Co., 19 Fed. Rep. 20; In re North Bloomfield Co., 27 Fed. Rep. 795; Sabin v. Fogarty, 70 Fed. Rep. 483.
“But when the court found that the-defendants had done what the injunction prohibited, and thereupon sentenced them to jail for fixed terms of six, nine and twelve months, no relief whatever was granted to the complainant, and the Bucks Stove & Range Company took nothing by that decree.”
In McGomb v. Jacksonville Paper Co., 336 U. S., supra, a decree of the district court in a proceeding under the Fair Labor Standards Act enjoined the corporation from violating the minimum wage, over-time and record-keeping provisions of the Act. The corporation took no appeal. Three years later the Administrator instituted a civil contempt proceeding, alleging violations of the decree and requesting that the corporation, in order to purge itself of past acts of contempt, be required to make payment of the unpaid statutory wages to the employees affected. In sustaining the position of the Administrator, the United States Supreme Court held that the district court possessed *523'power to order tbe corporation, in order to purge its contempt, to pay to the affected employees the amounts of wages which were unpaid in violation of the Act. The Court further held that it was immaterial, inter alia, that a suit could have been brought by the employees under the statute to collect the amounts due.
The power of a Court to impose a compensatory fine is, however, not absolute and unrestricted.
In United States v. United Mine Workers of America, 330 U. S., supra, a federal district court issued a restraining order and preliminary injunction in favor of the Government to prevent a union and its officers from precipitating a nation-wide strike in the bituminous coal mines pending a judicial determination of the labor contract (called the Krug-Lewis agreement) between the Government and the union. The Government had taken over the mines. On October 21, 1946, John L. Lewis, the union’s representative, requested that a conference be held beginning on November 1, 1946 (based on an alleged provision of the existing contract) for the purpose of negotiating new arrangements concerning wages, hours, practices, and other matters pertinent to the industry. Any contractual basis for requiring negotiations was denied by the Government. Nevertheless, conferences were begun on November 1, 1946, with both the Government and the union adhering to their opposing views. On November 15, 1946, Lewis notified Krug that in view of the fact that 15 days had elapsed since the beginning of the conferences, the United Mine Workers of America exercised its contractual option and terminated the Krug-Lewis agreement as of 12:00 o’clock p.m., Midnight, Wednesday, November 20, 1946. Krug replied that •Lewis had no power to terminate the agreement. Thereupon, Lewis circulated to union members copies of his letter to Krug dated November 15th.
*524On November 18th, pursuant to a complaint filed by the Government, the lower court issued a temporary order restraining Lewis and the union from complying with the notice of November 15th, or encouraging the mine workers to interfere with the operation of the mines by strike or cessation of work, or to take any action which would interfere with the court’s jurisdiction and its determination of the case. This order of the court was served on the defendants on November 18th. Nevertheless, a gradual walkout began on that day, and by midnight of November 20th, a full scale strike was in effect. Thereafter, after a trial on contempt charges, Lewis and the union were found guilty of both civil and criminal contempt. The proceedings for both civil and criminal contempt were amalgamated into a single trial. The lower court fined the defendant Lewis $10,000. and the defendant union $3,500,000. for past acts of contempt.
Upon appeal, the United States Supreme Court held that the trial court properly found Lewis and the union guilty of both civil and criminal contempt. The Court sustained a fine of $10,000 against Lewis for criminal contempt, but modified the fine imposed by the lower court upon the union. The Supreme Court ordered the union (a) to pay a fine of $700,000 and (b) to pay an additional fine of $2,800,000, unless the union complied with the lower court’s temporary restraining order and preliminary injunction within five days of the Court’s mandate. The Court said (pages 299-303) :
“. . . conduct can amount to both civil and criminal contempt. . . .
“Sentences for criminal contempt are punitive in their nature and are imposed for the purpose of vindicating the authority of the court. Gompers v. Bucks Stove & Range Co., supra, at page 441. The interests of orderly government demand that respect and compli-*525anee be given to orders issued by courts possessed of jurisdiction of persons and subject matter. One who defies the public authority and willfully refuses his obedience, does so at his peril. In imposing a fine for criminal contempt, the trial judge may properly take into consideration the extent of the willful and deliberate defiance of the court’s order, the seriousness of the consequences of the contumacious behavior, the necessity of effectively terminating the defendant’s defiance as required by the public interest, and the importance of deterring such acts in the future. Because of the nature of these standards, great reliance must be placed upon the discretion of the trial judge.
“The trial court properly found the defendants guilty of criminal contempt. Such contempt had continued for 15 days from the issuance of the restraining order until the finding of guilty. . . . This policy, as the evidence showed, was the germ center of an .economic paralysis which was rapidly extending itself from the bituminous coal mines into practically every other major industry of the United States. It was an attempt to repudiate and override the instrument of lawful government in the very situation in which governmental action was indispensable.
“The trial court also properly found the defendants guilty of civil contempt. Judicial sanction in civil contempt proceedings may, in a proper case, be employed for either or both of two purposes: to coerce the defendant into compliance with the court’s order, and to compensate the complainant for losses sustained. Gompers v. Bucks Stove & Range Co., supra, at pages 448, 449. Where compensation is intended, a fine is imposed, payable to the complainant. Such fine must of course be based upon evidence of complainant’s actual loss, and his right, as a civil litigant, to the compensatory fine is dependent upon the outcome of the basic controversy.”
*526Summary
To summarize wbat I believe is or must be tbe laiv of Pennsylvania, in order that “wbat the Constitution now fittingly calls tbe ‘judicial power of the United States’ [and of the States] would ‘be a mere mockery’ ”*:
(1) A court may impose summarily (without a jury trial) a fine or imprisonment or both upon any person or persons for misconduct or other criminal contempt of court which is committed in the presence of the court or so near thereto as to interfere with its proceedings or obstruct the administration of justice: Green v. United States, 356 U.S. 165 (March 31, 1958); Cox v. Cox, 391 Pa., supra; Knaus v. Knaus, 387 Pa., supra.
(2) A court of equity may punish for indirect criminal contempt, subject to the limitations prescribed by the Act of June 23, 1931.** An indirect criminal *527contempt consists of the violation or defiance of an order or decree of a court, outside the presence of the court: Cox v. Cox, 391 Pa., supra; Knaus v. Knaus, 387 Pa., supra.
(3) The same acts or conduct may constitute or amount to both civil and criminal contempt, and a person guilty of both may be punished for either or both: United States v. United Mine Workers of America, 330 U.S. 258, 290.
(4) The dominant purpose of a contempt proceeding generally determines whether it is civil or criminal contempt: United States v. United Mine Workers of America, 330 U.S., supra; Gompers v. Bucks Stove & Range Co., 221 U.S., supra; Cox v. Cox, 391 Pa., supra; Knaus v. Knaus, 387 Pa., supra.
(5) A Court may punish for civil contempt, where the dominant purpose is to compensate the injured party, by imposing a fine or imprisonment or both, and the fine may be imposed for past acts of contempt. A compensatory fine for civil contempt, payable to the injured party, may be imposed, unlike an order of imprisonment, unconditionally. Such fine must of course be based upon evidence of the actual loss suffered by the injured party.
There was no evidence in thé instant case of the complainant’s financial loss, or that the fine was imposed to compensate complainant for its actual loss. For this reason, as well as for the reasons hereinabove stated, I concur in the result reached by the majority opinion.
Mr. Justice Benjamin B. Jones joins in this concurring opinion.

 Italics throughout, ours.


 Green v. United States, 356 U. S. 165 (March 31, 1958).


 See also United States v. United Mine Workers of America, 330 U. S. 258; Cox v. Cox, 391 Pa., supra.


 Italics throughout, ours.


 See Infra.


 United States v. United Mine Workers of America, 330 U.S. 258, 290; Gompers v. Bucks Stove & Range Co., 221 U.S. 418, 450.


 United, States v. United Mine Workers of America, 330 U.S. 258, and other cases hereinabove cited, as well as the necessity of supporting the inherent powers of a court to have its orders and decrees enforced, demonstrate the advisability of a legislative amendment to increase the fine of $100, which is prescribed by the Act of 1931. If, for example, a court restrained the erection of a 20 story apartment house in an area zoned highly residential, with a 2 or 3 story limited height for houses, and the owner of the property openly defied the court for two years by building and operating a 20 story apartment house, the imposition of a $100 fine (after conviction by a jury) would make a mockery of the court’s power and decree. The importance and necessity of supporting a court’s decree and sustaining its power and prestige, which a $100 fine utterly fails to do, is illustrated in the recent shocking case of the violation of the injunctive decree of a United States District Court in re, Central High School at Little Rock, *527Arkansas, and the use by the President of the United States of armed federal troops to support the court’s decree. Numerous other examples will occur to everyone.